Per Curiam.
This case was before this court at the April, 1914, term, and .was remanded for a new trial unless defendant should consent to a reduction of the verdict. Blied v. Barnard, 126 Minn. 159, 147 N. W. 1095. As soon as the remittitur was filed in the lower court, defendant made an application to that court for permission to serve and file a supplemental answer which application was denied and he appealed from the order denying it. Such an order made before the trial is not appealable. Hanley v. Board of Co. Commrs. of Cass County, 87 Minn. 209, 91 N. W. 756; Stromme v. Rieck, 110 Minn. 472, 125 N. W. 1021; Itasca Cedar & Tie Co. v. McKinley, 129 Minn. 536, 152 N. W. 653.
Appeal dismissed.